DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (US 2017/0207651), hereinafter Geng, in view of Etzold (US 2006/0012338),  in view of Jimbo et al. (US 2010/0327810), hereinafter Jimbo.
            As to claim 1, Geng discloses  in figures 1-2,  a  battery quick charging method, comprising: acquiring state parameters of a battery of a device to-be-charged [voltage sensor (3) , temperature sensor (2); see ¶0021-0022], wherein the state parameters of the battery comprise a present temperature of the battery [see ¶0021-0022]; selecting, from a target parameter mapping relationship, a charging cut-off voltage corresponding to the present temperature, wherein the charging cut-off voltage is higher than a rated voltage of the battery; and performing constant-current charging on the battery until a voltage of the battery reaches the charging cut-off voltage and then stopping charging on the battery [see ¶0022, ¶0027, ¶0031, ¶0037-¶0038]; charging with constant current charging; ¶0068].
       Gang does not disclose explicitly, the cut-off voltage is higher than a rated voltage. 
              Etzod discloses in figures 2a-2b, the cut-off voltage is higher than a rated voltage [cut-off voltage is UOG and UUG where the cut-off voltages are greater or higher than the rated voltage [see ¶0017-0018].
        It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use cut-off voltage above threshold voltage in Gang’s apparatus as taught by Etzod in order to lower the power loss of the charger. 
Neither Gang nor Etzod discloses, wherein the constant-current charging on the battery comprises a plurality of constant-current charging stages, the plurality of constant-current charging stages are in one-to-one correspondence with a plurality of charging currents, and performing the constant-current charging on the battery until the voltage of the battery reaches the charging cut-off voltage comprises: in each of the plurality of constant-current charging stages, applying a charging current corresponding to the constant-current charging stage to the battery for the constant-current charging; determining whether the voltage of the battery has reached the charging cut-off voltage when the charging current decreases to a charging cut-off current; and stopping performing the constant-current charging on the battery upon determining that the voltage of the battery has reached the charging cut-off voltage.
Jimbo discloses in figures 6A and 6B, wherein the constant-current charging on the battery comprises a plurality of constant-current charging stages [see figure 6A and 6B], the plurality of constant-current charging stages are in one-to-one correspondence with a plurality of charging currents [each stage is corresponding to the charging current; Ic1, IC2, ICn; see ¶0074-¶0077] , and performing the constant-current charging on the battery until the voltage of the battery reaches the charging cut-off voltage [charging   cut of olage is Ven; see ¶0076] comprises: in each of the plurality of constant-current charging stages, applying a charging current corresponding to the constant-current charging stage to the battery for the constant-current charging [applying C1-Cn]; determining whether the voltage of the battery has reached the charging cut-off voltage [see figure 5, steps (S06 and S07; also see ¶0076-0077] when the charging current decreases to a charging cut-off current; and stopping performing the constant-current charging on the battery upon determining that the voltage of the battery has reached the charging cut-off voltage [see ¶0074-0076].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Gang’s charging circuit and adopt  plural charging modules as taught by Jimbo in order to  safely extend battery life.
       As to claim 2, Etzold discloses in figure 2, wherein the voltage of the battery comprises at least an actual voltage of the battery and a voltage caused by an internal resistance of the battery, wherein the actual voltage of the battery is lower than or equal to the rated voltage of the battery [it is implicit that the battery voltage is a result of the measured voltage and the internal resistance voltage; the battery voltage is below the rated voltage].
	     As to claim 4, Etzold discloses in figure 1, wherein the charging cut-off voltage is in a negative correlation with the present temperature [noted that when the temperature increases the cut-off voltage is inverse relationship].
       As to claim 6, Geng discloses  in figures 1-2, before selecting, according to the target parameter mapping relationship, the charging cut- off voltage corresponding to the present temperature [Geng discloses selecting voltage vs temperature, ¶0022, ¶0027] determining the charging cut-off current; and selecting, from a plurality of pre-established parameter mapping relationships, the target parameter mapping relationship corresponding to the charging cut-off current, wherein the plurality of parameter mapping relationships are in one-to-one correspondence with a plurality of charging cut-off currents, and each of the plurality of parameter mapping relationships is indicative of a mapping relationship between a temperature of the battery and the charging cut-off voltage in the case of a charging cut-off current corresponding to the parameter mapping relationship [see ¶0022, ¶0027, ¶0031, ¶0037-¶0038]; charging with constant current charging; ¶0068-¶0070].
Claims 7 -8, 10, 12-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2019/0097432), hereinafter Du, in view of  Etzold (US 2006/0012338), and  in view of Jimbo et al. (US 2010/0327810), hereinafter Jimbo.
             As to claims 7 and 13, Du discloses in figures 6-8, a charging apparatus, comprising:
       a communication control circuit  [Figure  8, control circuit (720)  determination unit is communication with the mapping unit with electrical bus or wire; see ¶0085] configured to: communicate with a device to-be-charged after the charging apparatus is coupled with the device to-be-charged via a charging interface [noted that the battery temperature acquiring unit acquires battery information when the battery is connected with the charging apparatus; ¶0085 ], to acquire state parameters of a battery of the device to-be-charged [see figure 8, element (710)]], wherein the state parameters of the battery comprise a present temperature of the battery; and select, from a target parameter mapping relationship [the mapping relationship setting unit (750) selects appropriate charging current ; ¶0087] , a charging cut-off voltage corresponding to the present temperature [see Table 2 and ¶0064], and a charging circuit through which the charging apparatus is configured to perform, constant-current charging on the battery until a voltage of the battery reaches the charging cut-off voltage and then stop charging on the battery [see ¶0064-0065].
          Du does not disclose explicitly, wherein the charging cut-off voltage is higher than a rated voltage of the battery.
      Etzod discloses in figures 2a-2b, the cut-off voltage is higher than a rated voltage [cut-off voltage is UOG and UUG where the cut-off voltages are greater or higher than the rated voltage [see ¶0017-0018].
        It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use cut-off voltage above threshold voltage in Du’s apparatus as taught by Etzod in order to lower the power loss of the charger. 
Neither Du nor Etzod discloses, wherein the constant-current charging on the battery comprises a plurality of constant-current charging stages, the plurality of constant-current charging stages are in one-to-one correspondence with a plurality of charging currents, and performing the constant-current charging on the battery until the voltage of the battery reaches the charging cut-off voltage comprises: in each of the plurality of constant-current charging stages, applying a charging current corresponding to the constant-current charging stage to the battery for the constant-current charging; determining whether the voltage of the battery has reached the charging cut-off voltage when the charging current decreases to a charging cut-off current; and stopping performing the constant-current charging on the battery upon determining that the voltage of the battery has reached the charging cut-off voltage.
Jimbo discloses in figures 6A and 6B, wherein the constant-current charging on the battery comprises a plurality of constant-current charging stages [see figure 6A and 6B], the plurality of constant-current charging stages are in one-to-one correspondence with a plurality of charging currents [each stage is corresponding to the charging current; Ic1, IC2, ICn; see ¶0074-¶0077] , and performing the constant-current charging on the battery until the voltage of the battery reaches the charging cut-off voltage [charging   cut of voltage is Ven; see ¶0076] comprises: in each of the plurality of constant-current charging stages, applying a charging current corresponding to the constant-current charging stage to the battery for the constant-current charging [applying C1-Cn]; determining whether the voltage of the battery has reached the charging cut-off voltage [see figure 5, steps (S06 and S07; also see ¶0076-0077] when the charging current decreases to a charging cut-off current; and stopping performing the constant-current charging on the battery upon determining that the voltage of the battery has reached the charging cut-off voltage [see ¶0074-0076].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Du’s charging circuit and adopt  plural charging modules as taught by Jimbo in order to  safely extend battery life.
          As to claims 8 and 14.  Du in combination with Etzod discloses,  wherein the voltage of the battery comprises at least an actual voltage of the battery and a voltage caused by an internal resistance of the battery [the battery voltage is a result of internal voltage], wherein the actual voltage of the battery is lower than or equal to the rated voltage of the battery [it is implicit that the battery voltage is the result of  the measured voltage and the internal resistance voltage; the battery voltage is below the rated voltage].
                As to Claims 10 and 16, Du in combination with Etzod discloses, wherein the charging cut-off voltage is in a negative correlation with the present temperature [noted that when the temperature increases the cut-off voltage is inverse relationship].
        As to Claims 12 and 18, Du discloses in figures 6-8,  wherein the communication control circuit is further configured to: before selecting, according to the target parameter mapping relationship [see TABLE-2; ¶0064] , the charging cut- off voltage corresponding to the present temperature, determine the charging cut-off current; and select, from a plurality of pre-established parameter mapping relationships, the target parameter mapping relationship corresponding to the charging cut-off current, wherein the plurality of parameter mapping relationships are in one-to-one correspondence with a plurality of charging cut-off currents, and each of the plurality of parameter mapping relationships is indicative of a mapping relationship between a temperature of the battery and the charging cut-off voltage in the case of a charging cut-off current corresponding to the parameter mapping relationship [¶0034-0037 and ¶0042-0043].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Geng, in view of Etzold, Jimbo, hereinafter Jimbo. and in view of  Zhang (US 2016/0011272).
            As to claim 3, neither Geng in view of Etzold discloses, wherein the target parameter mapping relationship is determined according to variations of an internal resistance of the battery with a temperature of the battery.
         Zhang discloses in figure 1, neither Geng in view of Etzold discloses, wherein the target parameter mapping relationship is determined according to variations of an internal resistance of the battery with a temperature of the battery [see ¶004, Claim 9].
           It would have been obvious to a person having ordinary skill in the art at the time the invention was made to consider internal resistance of the battery in Geng’s apparatus for  mapping or selecting charging cutoff voltage as taught by Zhang in order to effectively control charging and discharging of the battery. 
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Etzold , Jimbo. further in view of Zhang (US 2016/0011272).
             As to Claims 9 and 15, neither Du nor Etzold discloses, wherein the target parameter mapping relationship is determined according to variations of an internal resistance of the battery with a temperature of the battery.
            Zhang discloses in figure 1, neither Geng in view of Etzold discloses, wherein the target parameter mapping relationship is determined according to variations of an internal resistance of the battery with a temperature of the battery [see ¶004, Claim 9].
           It would have been obvious to a person having ordinary skill in the art at the time the invention was made to consider internal resistance of the battery in Du’s apparatus for mapping or selecting charging cutoff voltage as taught by Zhang in order to effectively control charging and discharging of the battery, and also to ensure accurate measurement of the battery.


Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose that determining whether the voltage of the battery has reached the charging cut-off voltage when the charging current decreases to a charging cut-off current.  
 Examiner disagrees with the above applicant’s assertions. 
At the outset, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Jimbo discloses in Fig. 14, charging current I decreased to the charging currents Ic1,Ic2 or Icn, wherein Ic1, Ic2 and Icn are considered as charging cut-off current. Jimbo discloses determining the voltage of the battery has reached the charging cut-off voltage (Ve1; steps S35) when the charging current decrease to the charging cut-off current  Ic1 (see S34) [see figures 12 and 26; also see  ¶0140-0144].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859